UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1554



LA MONICA SAMUEL,

                Plaintiff - Appellant,

          v.


WILLIAMSBURG JAMES CITY COUNTY SCHOOL BOARD, by Denise W. Koch,
Chairperson,

                Defendant - Appellee,

          and


WILLIAMSBURG JAMES CITY COUNTY PUBLIC SCHOOL, Jeffrey Smith,
Assistant Superintendent; JAMESTOWN HIGH SCHOOL, Williamsburg
James City County, Andrew Cypress, Principal, Robert Nilson,
Director of Guidance, Diane Spearman, Counselor; LAFAYETTE
HIGH SCHOOL, Williamsburg James City County, Dan Fields,
Assistant Principal; COLONIAL UNISERVE BOARD, National
Education Association, Jami Chapman, Director,


                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, District
Judge. (4:04-cv-00050-WDK-FBS)



Submitted:   September 11, 2008         Decided:   September 15, 2008
Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.



Affirmed by unpublished per curiam opinion.



La Monica Samuel, Appellant Pro Se.      Samuel Lawrence Dumville,
NORRIS, ST. CLAIR & LOTKIN, Virginia Beach, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           La Monica Samuel appeals the district court’s order

granting the Defendant’s motion for summary judgment and denying

relief in her civil action.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Samuel v. Williamsburg James City

County Sch. Bd., No. 4:04-cv-00050-WDK-FBS (E.D. Va. Mar. 31,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 3